DETAILED ACTION
This is the first Office action on the merits. Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/07/2019 and 05/12/2021 were considered by the examiner.
	
Claim Objections
Claims 7 and 17 are objected to because of the following informalities:
In claims 7 the phrase, “an orientation a line of sight” should likely be written as, “an orientation of a line of sight”.
In claims 17 the phrase, “an orientation a line of sight” should likely be written as, “an orientation of a line of sight”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 11, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Campbell et al. (US 20190107623 A1).

Regarding claim 1 Campbell et al. teaches a system for targeting and tracking an intruder within a specified volume, the system comprising:
	a laser detection and ranging (LADAR) device (FIG. 1, lidar system 100, Paragraph [0031]. This can also be categorized as a LADAR system.) comprising:
	at least one laser transmitter (FIG. 1, light source 110, Paragraph [0031]), at least one laser sensor (FIG. 1, receiver 140, Paragraph [0033]), and at least one of a swing mirror or a rotating block (FIGS. 1 and 3, scanner 120 and mirror 300-1, Paragraphs [0069] and [0070]. Teaches a mirror that can swing back and forth.), said LADAR device configured to: 
periodically scan through a defined zone of coverage with a laser beam produced by said at least one laser transmitter (FIG. 2, output beam 125 and FOR, Paragraph [0060]. Scans through a field of regard (FOR).), said defined zone of coverage being within said specified volume and adjustable by motion of said swing mirror or said rotating block (FIGS. 2, 7, and 9, FOR, Paragraphs [0060] [0102], and [0103]. The FOR defines a specified volume, and thus coverage is entirely within that volume. The FOR may be adjusted by the scanning mechanism, including the mirrors.);
collect, with said at least one laser sensor, reflections of said laser beam reflected from objects within said adjustable defined zone of coverage (FIG. 1, receiver 140, Paragraph [0033].);
convert said reflections to LADAR signal indicative of spatiotemporal presence of objects within said specified volume (FIG. 1, target 130 and receiver 140, Paragraph [0033]. Creates electrical signals indicative of object presence.);
a computer processor configured to apply signal processing algorithms to said LADAR signals to determine a presence of an intruder (FIG. 1, receiver 140 and controller 150, Paragraphs [0033], [0047], and [0048]. The scan data is processed and analyzed by a controller to identify objects that have been scanned.) and, in the event of a positive determination of intruder presence, to calculate respective orientation parameters of said intruder based on predefined criteria (FIG. 1, receiver 140 and controller 150, Paragraphs [0033], [0047], [0048], and [0053]. Teaches the system as capable of determining objects shape, location, speed, and distance, based on predefined criteria, such as its time of flight calculations.); and
wherein said computer processor is further configured to move said swing mirror or said rotating block, thereby adjusting said defined zone of coverage (FIGS. 7, 9, 17, and 18, FOR and scan profile 500, Paragraphs [0044] [0102], [0103], [0138], and [0139]. Teaches the use of a processor to adjust the scan patterns of the scanning mirrors to adjust the FOR.), target said at least one laser transmitter and said at least one laser sensor at said orientation parameters and to track said intruder (FIGS. 17 and 18, FOR and scan profile 500, Paragraphs [0138], [0139], and [0171]. Teaches adjusting the FOR to focus on a detected object. Also teaches the system being used to track objects.).

Regarding claim 7 Campbell et al. teaches the system according to claim 1, wherein said orientation parameters comprise an orientation a line of sight of said LADAR whenever said line of sight intersects an objected determined to be an intruder (FIG. 1, receiver 140 and controller 150, Paragraphs [0033], [0047], [0048], and [0053]. To determine an objects location and shape, which this system teaches, it would require knowledge of the line of sight of the LADAR system as whenever it intersects with the object.).

Regarding claim 11 Campbell et al. teaches a method of targeting and tracking an intruder within a specified volume, the method comprising:
	periodically scanning through a defined zone of coverage with a laser beam produced by at least one laser transmitter (FIGS. 1 and 2, light source 110, output beam 125, and FOR, Paragraphs[0031] and [0060]. Scans through a field of regard (FOR).), said defined zone of coverage being within said specified volume and adjustable by motion of at least one of a swing mirror or a rotating block (FIGS. 2, 7, and 9, FOR, Paragraphs [0060] [0102], and [0103]. The FOR defines a specified volume, and thus coverage is entirely within that volume. The FOR may be adjusted by the scanning mechanism, including the mirrors.);
	collecting, with at least one laser sensor, reflections of said laser beam reflected from objects within said adjustable defined zone of coverage (FIG. 1, receiver 140, Paragraph [0033].);
	converting said reflections to LADAR signal indicative of spatiotemporal presence of objects within said specified volume (FIG. 1, target 130 and receiver 140, Paragraph [0033]. Creates electrical signals indicative of object presence.);
	applying signal processing algorithms to said LADAR signals to determine a presence of an intruder (FIG. 1, receiver 140 and controller 150, Paragraphs [0033], [0047], and [0048]. The scan data is processed and analyzed by a controller to identify objects that have been scanned.);
	calculating, in the event of a positive determination of intruder presence, respective orientation parameters of said intruder based on predefined criteria (FIG. 1, receiver 140 and controller 150, Paragraphs [0033], [0047], [0048], and [0053]. Teaches the system as capable of determining objects shape, location, speed, and distance, based on predefined criteria, such as its time of flight calculations.);
	and, moving said swing mirror or said rotating block, thereby adjusting said defined zone of coverage (FIGS. 7, 9, 17, and 18, FOR and scan profile 500, Paragraphs [0044] [0102], [0103], [0138], and [0139]. Teaches the use of a processor to adjust the scan patterns of the scanning mirrors to adjust the FOR.), to target said at least one laser transmitter and said at least one laser sensor at said orientation parameters and to track said intruder (FIGS. 17 and 18, FOR and scan profile 500, Paragraphs [0138], [0139], and [0171]. Teaches adjusting the FOR to focus on a detected object. Also teaches the system being used to track objects.).

Regarding claim 17 Campbell et al. teaches the method according to claim 11, wherein said orientation parameters comprise an orientation a line of sight of said LADAR whenever said line of sight intersects an objected determined to be an intruder (FIG. 1, receiver 140 and controller 150, Paragraphs [0033], [0047], [0048], and [0053]. To determine an objects location and shape, which this system teaches, it would require knowledge of the line of sight of the LADAR system as whenever it intersects with the object.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 20190107623 A1), modified in view of Arditi (US 20190147331 A1).

Regarding claim 2 Campbell et al. teaches the system according to claim 1.

Campbell et al. fails to teach, but Arditi does teach wherein the computer processor is configured to apply at least one de-noising filter to said LADAR signals prior to determining the presence of the intruder (FIGS. 4 and 5, LIDAR 411, Paragraphs [0031] and [0032]. Teaches preprocessing data to filter out noise before object classification.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the LADAR system taught by Campbell et al. with the de-noising filter taught by Arditi. The reasoning for this is that noise in the scan data may potentially impede object classification or cause a misclassification. Predictably, by filtering out noise before this process takes place, the system would be able to avoid these potential scenarios.

Regarding claim 12 Campbell et al. teaches the method according to claim 11.

Campbell et al. fails to teach, but Arditi does teach [further comprising] applying at least one de-noising filter to said LADAR signals prior to determining the presence of the intruder (FIGS. 4 and 5, LIDAR 411, Paragraphs [0031] and [0032]. Teaches preprocessing data to filter out noise before object classification.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the LADAR scanning and tracking method taught by Campbell et al. with the de-noising filter taught by Arditi. The reasoning for this is that noise in the scan data may potentially impede object classification or cause a misclassification. Predictably, by filtering out noise before this process takes place, the system would be able to avoid these potential scenarios.

	
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 20190107623 A1), modified in view of Wang et al. (US 20130170557 A1).

Regarding claim 3 Campbell et al. teaches the system according to claim 1.

Campbell et al. fails to teach, but Wang et al. does teach wherein said computer processor is configured to run a dedicated filtering program to filter out environmental noise (FIGS. 2 and 7, processor 204 and block 704, Paragraph [0060]. Processor has coded loaded on it to filter out noise from the background of a scan.), said environmental noise being related to static, inanimate or permanent objects within said specified volume (FIGS. 2 and 7, processor 204 and block 704, Paragraph [0060]. This background noise is explicitly related to permanent, inanimate objects such as trees or flags.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the LADAR system taught by Campbell et al. with the noise filter taught by Wang et al. The reasoning for this is that by adding in this additional filter, it will allow the processor to differentiate between objects of interest and background objects. This predictably, will allow the scanning system to focus more on objects of interest while ignoring background objects.

Regarding claim 13 Campbell et al. teaches the method according to claim 11.

Campbell et al. fails to teach, but Wang et al. does teach [further comprising] running a dedicated filtering program to filter out environmental noise (FIGS. 2 and 7, processor 204 and block 704, Paragraph [0060]. Processor has coded loaded on it to filter out noise from the background of a scan.), said environmental noise being related to static, inanimate or permanent objects within said specified volume (FIGS. 2 and 7, processor 204 and block 704, Paragraph [0060]. This background noise is explicitly related to permanent, inanimate objects such as trees or flags.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the LADAR scanning and tracking method taught by Campbell et al. with the noise filter taught by Wang et al. The reasoning for this is that by adding in this additional filter, it will allow the processor to differentiate between objects of interest and background objects. This predictably, will allow the scanning system to focus more on objects of interest while ignoring background objects.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 20190107623 A1), modified in view of Oswald et al. (US 20100109938 A1).

Regarding claim 4 Campbell et al. teaches the system according to claim 1.

Campbell et al. fails to teach, but Oswald et al. does teach wherein said predefined criteria for determining a presence of an intruder in specific orientation parameters comprise a level of an integral of two of the LADAR signals measured in different times for said specific orientation parameters (Paragraphs [0129]-[0133]. Teaches the technique of integrating multiple time separated signals for the purpose of target discrimination, which involve determining the presence of a target.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the LADAR system taught by Campbell et al. with the multiple signal integration taught by Oswald et al. The reasoning for this is by integrating multiple signals it allows objects that may return weaker return signals to still be detected, as the integration process can result in a stronger overall signal with an improved signal-to-noise ratio. This predictably leads to more accurate detection results, while still allowing for the detection of far-away objects or poor reflectors.

Regarding claim 14 Campbell et al. teaches the method according to claim 11.

Campbell et al. fails to teach, but Oswald et al. does teach wherein said predefined criteria for determining a presence of an intruder in specific orientation parameters comprise a level of an integral of two of the LADAR signals measured in different times for said specific orientation parameters (Paragraphs [0129]-[0133]. Teaches the technique of integrating multiple time separated signals for the purpose of target discrimination, which involve determining the presence of a target.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the LADAR scanning and tracking method taught by Campbell et al. with the multiple signal integration taught by Oswald et al. The reasoning for this is by integrating multiple signals it allows objects that may return weaker return signals to still be detected, as the integration process can result in a stronger overall signal with an improved signal-to-noise ratio. This predictably leads to more accurate detection results, while still allowing for the detection of far-away objects or poor reflectors.

Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 20190107623 A1), modified in view of Wang et al. (US 20130170557 A1) and Tani (US 20170240170 A1).

Regarding claim 5 Campbell et al., modified in view of Wang et al., teaches the system according to claim 3.

This combination fails to teach, but Tani does teach wherein the computer processor is further configured to discriminate said LADAR signals to distinguish between intruders and irrelevant targets (FIG. 3A, degree-of-risk determination unit 10a, Paragraph [0058]. Discriminates between detected objects based on an assessed degree of risk, which would effectively classify objects as either risks, akin to intruders, or non-risks, akin to irrelevant targets.), the discrimination being made in relation to a threshold where said threshold is at least one of mobility, range and appearance (FIG. 3A, degree-of-risk determination unit 10a, Paragraph [0058]. Determines the risk level of targets based on thresholds relating to size (appearance), change in size over time (mobility), and position in a detection range (range).).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LADAR system taught by Campbell et al., and previously modified with the noise filter taught by Wang et al., with the object discrimination technique taught by Tani. The reasoning for this is that by discriminating between relevant and irrelevant targets, it allows the lidar to system to more economically distribute its scanning time to more relevant threats. This predictably can save the system time and energy that it would otherwise spend on irrelevant targets.

Regarding claim 6 Campbell et al., modified in view of Wang et al. and Tani, teaches the system according to claim 5, wherein said mobility comprises at least one of speed, acceleration, and vector of advancement (Tani, FIG. 3A, degree-of-risk determination unit 10a, Paragraph [0058]. Determines the risk based on change in size of the object over time, indicative of speed.), wherein said appearance comprises at least one of shape, color, and size (Tani, FIG. 3A, degree-of-risk determination unit 10a, Paragraph [0058]. Determines the risk based on size of the object.), and wherein said range is defined in relation to said specified volume (Tani, FIG. 3A, degree-of-risk determination unit 10a, Paragraph [0058]. Determines the risk based on the position of the object in the detection range, indicative of the objects range.).

Regarding claim 15 Campbell et al., modified in view of Wang et al., teaches the method according to claim 13.

This combination fails to teach, but Tani does teach [further comprising] discriminating said LADAR signals to distinguish between intruders and irrelevant targets (FIG. 3A, degree-of-risk determination unit 10a, Paragraph [0058]. Discriminates between detected objects based on an assessed degree of risk, which would effectively classify objects as either risks, akin to intruders, or non-risks, akin to irrelevant targets.), the discrimination being made in relation to a threshold where said threshold is at least one of mobility, range and appearance (FIG. 3A, degree-of-risk determination unit 10a, Paragraph [0058]. Determines the risk level of targets based on thresholds relating to size (appearance), change in size over time (mobility), and position in a detection range (range).).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LADAR scanning and tracking method taught by Campbell et al., and previously modified with the noise filter taught by Wang et al., with the object discrimination technique taught by Tani. The reasoning for this is that by discriminating between relevant and irrelevant targets, it allows the lidar to system to more economically distribute its scanning time to more relevant threats. This predictably can save the system time and energy that it would otherwise spend on irrelevant targets.

Regarding claim 16 Campbell et al., modified in view of Wang et al. and Tani, teaches the method according to claim 15, wherein said mobility comprises at least one of speed, acceleration, and vector of advancement (Tani, FIG. 3A, degree-of-risk determination unit 10a, Paragraph [0058]. Determines the risk based on change in size of the object over time, indicative of speed.), wherein said appearance comprises at least one of shape, color, and size (Tani, FIG. 3A, degree-of-risk determination unit 10a, Paragraph [0058]. Determines the risk based on size of the object.), and wherein said range is defined in relation to said specified volume (Tani, FIG. 3A, degree-of-risk determination unit 10a, Paragraph [0058]. Determines the risk based on the position of the object in the detection range, indicative of the objects range.).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 20190107623 A1), modified in view of Wang et al. (US 20130170557 A1), Tani (US 20170240170 A1) and Absmeier et al. (US 20180004213 A1).

Regarding claim 8 Campbell et al., modified in view of Wang et al. and Tani, teaches the system according to claim 5.

This combination fails to teach, but Absmeier et al. does teach wherein said computer processor is further configured to use filtering trends and parameters to calculate dynamic discrimination thresholds (FIG. 8, segmentation & fusion manager 810, Paragraph [0160]. Dynamically changes confidence thresholds in object recognition, based on previous recognition patterns, which would involve filtering out  non-recognized objects.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LADAR system taught by Campbell et al., and previously modified with the noise filter taught by Wang et al. and the object discrimination technique taught by Tani, with the dynamic discrimination threshold taught by Absmeier et al. The reasoning for this is that by dynamically adjusting the discrimination thresholds for object recognition, this allows the LADAR system to adapt to differing environments with differing conditions. This predictably leads to a more versatile LADAR system, capable of being used in a greater number of situations.

Regarding claim 18 Campbell et al., modified in view of Wang et al. and Tani, teaches the method according to claim 15.

This combination fails to teach, but Absmeier et al. does teach [further comprising] using filtering trends and parameters to calculate dynamic discrimination thresholds (FIG. 8, segmentation & fusion manager 810, Paragraph [0160]. Dynamically changes confidence thresholds in object recognition, based on previous recognition patterns, which would involve filtering out  non-recognized objects.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LADAR scanning and tracking method taught by Campbell et al., and previously modified with the noise filter taught by Wang et al. and the object discrimination technique taught by Tani, with the dynamic discrimination threshold taught by Absmeier et al. The reasoning for this is that by dynamically adjusting the discrimination thresholds for object recognition, this allows the LADAR system to adapt to differing environments with differing conditions. This predictably leads to a more versatile LADAR system, capable of being used in a greater number of situations.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 20190107623 A1), modified in view of Sonoura (US 20090052740 A1).

Regarding claim 9 Campbell et al. teaches the system according to claim 1.

Campbell et al. fails to teach, but Sonoura does teach wherein tracking parameters relating to a determined intruder are derived from raw data concerning said intruder's mobility, appearance, trajectory and bearings (FIGS. 2 and 3, Paragraphs [0004] and [0040]-[0045]. Teaches tracking of objects based on their shape (appearance), and calculated velocity (mobility, trajectory, and bearing).).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the LADAR system taught by Campbell et al. with the tracking parameters taught by Sonoura. The reasoning for this is that by accounting for these variables, it allows the LADAR system to more closely follow and predict the motion of the tracked object. This predictably allows for higher quality tracking that is less likely to lose an object.

Regarding claim 19 Campbell et al. teaches the method according to claim 11.

Campbell et al. fails to teach, but Sonoura does teach wherein tracking parameters relating to a determined intruder are derived from raw data concerning said intruder's mobility, appearance, trajectory and bearings (FIGS. 2 and 3, Paragraphs [0004] and [0040]-[0045]. Teaches tracking of objects based on their shape (appearance), and calculated velocity (mobility, trajectory, and bearing).).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the LADAR scanning and tracking method taught by Campbell et al. with the tracking parameters taught by Sonoura. The reasoning for this is that by accounting for these variables, it allows the LADAR system to more closely follow and predict the motion of the tracked object. This predictably allows for higher quality tracking that is less likely to lose an object.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 20190107623 A1), modified in view of Sonoura (US 20090052740 A1) and Yahagi et al. (US 20090144995 A1).

Regarding claim 10 Campbell et al., modified in view of Sonoura, teaches the system according to claim 9.

This combination fails to teach, but Yahagi et al. does teach further comprising a display (FIGS. 1 and 2, surveying system 1 and second display unit 18, Paragraphs [0030], [0036], and [0058]. Teaches a display device, associated with a laser ranging device.), wherein said computer processor is configured to present continuously on said display enhanced data relating to said intruder (FIGS. 2 and 4, second display unit 18 and Step 8. Paragraph [0058]. Continuously displays tracking data on the display.), said continuous presentation persisting while said intruder is tracked within said specified volume (FIGS. 2 and 4, second display unit 18 and Step 8. Paragraph [0058]. Displays data during the entire tracking process, which would inherently end once the object leaves the systems specified scanning volume.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LADAR system taught by Campbell et al., and previously modified with the tracking parameters taught by Sonoura, with the display system taught by Yahagi et al. The reasoning for this is that by continuously displaying tracking information, it allows users to follow along as the tracking occurs. This predictably allows the user  to make potential decisions regarding the intruder or potentially troubleshoot issues with the tracking that they notice.

Regarding claim 20 Campbell et al., modified in view of Sonoura, teaches the method according to claim 19.

This combination fails to teach, but Yahagi et al. does teach [further comprising] presenting continuously, over a display, enhanced data relating to said intruder (FIGS. 2 and 4, second display unit 18 and Step 8. Paragraph [0058]. Continuously displays tracking data on the display.), said continuous presentation persisting while said intruder is tracked within said specified volume (FIGS. 2 and 4, second display unit 18 and Step 8. Paragraph [0058]. Displays data during the entire tracking process, which would inherently end once the object leaves the systems specified scanning volume.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LADAR scanning and tracking method taught by Campbell et al., and previously modified with the tracking parameters taught by Sonoura, with the display system taught by Yahagi et al. The reasoning for this is that by continuously displaying tracking information, it allows users to follow along as the tracking occurs. This predictably allows the user  to make potential decisions regarding the intruder or potentially troubleshoot issues with the tracking that they notice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R HEBERT whose telephone number is (571)272-5454. The examiner can normally be reached on Monday-Thursday 8:30-7:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN RICHARD HEBERT/Examiner, Art Unit 3645                                                                                                                                                                                                        
	

/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645